United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Naples, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-510
Issued: September 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated September 16, 2008 denying his request for
reconsideration. As the Office’s most recent merit decision on his claim was issued on
September 7, 2007, the Board does not have jurisdiction to review the merits of this case
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the refusal of the Office to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a) constituted an abuse of discretion.
FACTUAL HISTORY
On May 15, 2007 appellant, a 53-year-old modified distribution clerk, filed an
occupational disease claim alleging that he developed bursitis, tendinitis and osteoarthritis of the
shoulders as a result of repetitive employment activities. He stated that his duties since 1997

involved lifting, scanning and sorting hundreds of pieces of letters, flats and panels eight hours
per day, five days per week.
Appellant submitted medical reports for the period January 7, 1997 to July 20, 2007 from
his treating physician, Dr. Richard A. Saitta, a Board-certified internist, who diagnosed bilateral
frozen shoulder tendinitis, degenerative joint disease and severe rheumatoid arthritis conditions
which were aggravated by his repetitive job activities. He also provided reports of magnetic
resonance imaging (MRI) scans, position descriptions for his jobs as mail processing clerk and
modified distribution clerk, copies of documents related to his 1997 employment application and
leave analysis forms.
The employing establishment controverted the claim contending that appellant handled
only about 105 pieces of mail per day and that he was not disabled as a result of work activities.
By decision dated September 7, 2007, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that he had sustained an injury. It found that
appellant had failed to establish that the events occurred as alleged or that the diagnosed
conditions were causally related to his employment.
On September 7, 2007 appellant requested reconsideration. In an accompanying letter,
he contended that his claim should be approved and had been denied only because Dr. Saitta had
failed to respond to a request for additional information. Appellant stated that he was including
reports from Dr. Saitta and Dr. Michael Havig, a Board-certified orthopedic surgeon, which he
believed would clarify the issues in his case.
By decision dated September 16, 2008, the Office denied appellant’s request for
reconsideration, finding that the information submitted was insufficient to warrant a merit
review.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”1
The application for reconsideration sets forth arguments and contain evidence that either:
(1) shows that the Office erroneously applied or interpreted a specific point of law; (2) advances
a relevant legal argument not previously considered by the Office; or (3) constitutes relevant and
pertinent new evidence not previously considered by the Office.2
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meet at least one of these standards. If
1

20 C.F.R. § 10.605.

2

Id. at § 10.606.

2

reconsideration is granted, the case is reopened and the case is reviewed on its merits.3 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4
ANALYSIS
On September 7, 2007 the date that the Office issued its merit decision, appellant
submitted an appeal request form requesting reconsideration. Although the request was received
on September 9, 2007, it did not issue a decision until September 16, 2008, more than one year
after the date of the merit decision. The Board finds that the Office’s delay constituted an abuse
of discretion.
Office procedures provide that, if a reconsideration decision is delayed beyond 90 days,
and the delay would jeopardize a claimant’s ability to seek a merit review of his claim before the
Board, the Office should conduct a merit review and issue a decision so as to protect appellant’s
right to appeal.5 In this case, although the Office did not issue its decision within 90 days, it
denied appellant’s request for reconsideration without conducting a merit review. This action
was not consistent with the provisions of the Office’s procedure manual. By delaying its
decision for more than one year, the Office effectively prevented appellant from obtaining merit
review of the September 7, 2007 decision by the Board.6
The Board will set aside the September 16, 2008 decision and remand the case to the
Office for a merit review of its September 7, 2007 decision. Following this and such other
development of the record as it deems necessary, the Office shall issue an appropriate merit
decision.
CONCLUSION
The Board finds that the Office abused its discretion in refusing to reopen appellant’s
case for further consideration of the merits pursuant to 5 U.S.C. § 8128(a).

3

Donna L. Shahin, 55 ECAB 192 (2003).

4

20 C.F.R. § 10.608.

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.9 (May 1996); see
also Ronald A. Eldridge, 53 ECAB 218 (2001).
6

See Carlos Tola, 42 ECAB 337 (1991).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 16, 2008 decision is set aside and the case is remanded for action consistent with the
terms of this decision.
Issued: September 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

